Ames, J.
It appears from the bill of exceptions that there was evidence which tended to show that the defendant’s place of business was a grocery and saloon, furnished with a beer-pump, a bar and other saloon fixtures, and that intoxicating liquors were found there on the day before the filing of this complaint. We see no ground on which the defendant could object to proof that on the 24th day of May last, in court, he testified that he had intoxicating liquor at his shop some six weeks or two months before that date, and that he then conveyed it to his house. The prosecuting officer then inquired in substance, “ Did he then say anything about having the liquor in question, in connection with the trial before the magistrate who issued the warrant ? ” which trial was on the 15th day of March last. To this question the witness answered that the defendant testified that he had the liquor when he went out of business, which was a week or ten days after the complaint. To this evidence the defendant excepted. We think, however, that where there is evidence of a continuous business, such as the keeping of a saloon, it is allowable to show the general course of business, such as the fitting up and furnishing of the place, and the *489keeping of goods or liquors, apparently for sale, at and about the time charged in the complaint. Upon the question of intent, in such a case, the acts of the defendant soon after, as well as shortly before, the act complained of, may have a bearing. There were circumstances from which the keeping with intent to sell might well be inferred, and the government might prove a continuous keeping, even to a period a week or ten days later than the date charged in the complaint.
Exceptions overruled.